Exhibit 10.02

Non-Employee Director

AWARD AGREEMENT

This non-employee director award agreement (the “ Agreement”), effective as of
November __, 2007, is between NuStar GP Holdings, LLC (the “Company”) and
[insert name] (“Participant”). All capitalized terms contained in this Agreement
shall have the same definitions as are set forth in the NuStar GP Holdings, LLC
Long-Term Incentive Plan, as amended (the “Plan”) unless otherwise defined
herein. The Plan is incorporated herein by reference for all purposes.

The parties agree as follows:

 

1. The Compensation Committee of the Board of Directors of the Company hereby
grants to Participant [insert #] Restricted Units under the Plan, including
UDRs.

 

2. The Restricted Units granted hereunder are subject to the following
Restricted Periods, and will vest and accrue to Participant in the following
increments: [insert 1/3 #] Units on [first anniversary of original grant date];
[insert 1/3 #] Units on [second anniversary of original grant date]; and [insert
1/3 #] Units on [third anniversary of original grant date]. The restrictions may
terminate prior to the expiration of such period as set forth in the Plan. Upon
vesting, for each Restricted Unit granted hereunder, the Participant will be
entitled to receive an unrestricted Common Unit.

 

3. UDRs with respect to the Restricted Units will be paid to you in cash as of
each record payment date during the period such Restricted Units are
outstanding.

 

4. Neither this Award nor any right under this Award may be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by you otherwise
than by will or by the laws of descent and distribution.

 

5. The Company will withhold any taxes due from your compensation as required by
law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to you.

 

6. By accepting this Award, you hereby accept and agree to be bound by all of
the terms, provisions, conditions, and limitations of the Plan and any
subsequent amendment or amendments, as if it had been set forth verbatim in this
Award.

 

7. By accepting this Award, you will become a Participant as of the effective
date of this Award and, as such, you shall have no rights with respect to the
Restricted Units or UDRs granted hereunder except as are expressly conferred by
the Plan and this Award.

 

8. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

 

9. This Award is effective as of [insert original grant date].

 

10.

The issuance of Units under this Award shall be made on or as soon as reasonably
practical following the applicable date of vesting, but in any event no later
than the 15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the receipt of distributions,
the payment of distributions shall be made by the last day of the fiscal quarter
during which distributions on the Company’s Units are paid, but in any event by
no later than the 15th day of the month following the end of the year in which
the applicable distributions on the Company’s Units are paid. This Amended
Agreement and the Award evidenced hereby are intended to comply, and shall be
administered consistently in all respects with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. If necessary in order
to ensure such compliance, this Agreement may be reformed consistent with
guidance issued by the Internal Revenue Service.

 



--------------------------------------------------------------------------------

11. Participant agrees that in lieu of certificates representing the Restricted
Units and any Units issuable in connection with their vesting may be issued in
uncertificated form pursuant to the Direct Registration Services of the
Company’s transfer agent.

 

    NUSTAR GP HOLDINGS, LLC     By:             Curtis V Anastasio        
President & Chief Executive Officer Accepted:             [insert name]      

 